Motion to dismiss the appeal herein granted and the appeal dismissed, with costs and $20 costs of motion, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution (see Matter of Minerals & Chems. Philipp Corp. [Panamerican Commodities, S. A.-World Commerce Corp., S. A.], 15 AD2d 432, app dsmd 11 NY2d 1109, mot to resettle order den 12 NY2d 672, *1104cert den 372 US 910; Cohen and Karger, Powers of the New York Court of Appeals, § 10, pp 41-42).
Motion for stay dismissed as academic.